Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 8-14, these claims are not statutory because these claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  These claims are, at best, functional descriptive material (i.e., software) per se. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,946,603 (hereinafter Kumar) in view of U.S. 10,409,691 (hereinafter Patwardhan), and further in view of U.S. 8,924,355 (hereinafter Kundzich).

Regarding claims 1, 8 and 15, Kumar discloses a method for backing up data, the method comprising:
receiving a backup instruction from a client device, wherein the backup instruction comprises a file corresponding to a backup operation for a user asset (col. 7, lns. 15-40; col. 9, lns. 26-38 “…execute a process 112 for a full backup of a file, an incremental backup of the file, or both, and storage server 114 that executes a synthetic full backup process 116 of a file”; and “…The catalog may include metadata associated with the backup (e.g., saveset) such as an identification of the file of files stored on the backup storage server (e.g., globally unique identifier (GUID) of a backed up database), the time and date of backup, size of the backup, path information, and so forth”; and “).
Kumar does not explicitly disclose the feature of making a first determination that the backup tag matches a second backup tag specified in a tag file.  However, such feature is well known in the art as disclosed by Patwardhan (col. 5, lns. 44-63; “…Although this example describes the backup/restore application 318 identifying three data partitions in a full backup file, the backup/restore application 318 can identify any number of data partitions in a full backup file.  Having identified any data partitions in a backup file, the system 300 tags that backup file with any identified data partitions.  For example, the backup/restore application 318 tags the full backup file with the data partition A, the data partition B, and the data partition C, which enables the backup/restore…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Patwardhan in the system of Kumar in view of the desire to enhance the full backup process by utilizing the backup file tags resulting in improving the efficiency of the incremental file backup system.
The references do not explicitly disclose the features of wherein in response to the first determination, identifying a checkpoint of a backup associated with the second backup tag; and resuming the backup operation at the checkpoint for the user asset.  However, such features are well known in the art as disclosed by Kundzich (col. 13, lns. 24-54: “…the backup client application determines the last partial save set…”; “The returned metadata can be used to determine the last data object (e.g., file or directory) completed backed (e.g., checkpoint) in the filesysmte from which the backup process is to resume…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kundzich in the modified system of Kumar in view of the desire to enhance the full backup process by utilizing the checkpoint scheme resulting in improving the efficiency of the incremental file backup system. Kumar additionally discloses a system, comprising a processor; a client protection agent, which when executed by the processor; and a non-transitory computer readable medium comprising computer readable program code (col. 26, lns. 6-23).



Regarding claims 3, 10 and 17, Kumar in view of Patwardhan and Kundzich disclose the method wherein making the second determination comprises evaluating a restartable backup flag associated with the backup operation (Kundzich: col. 3, lns. 14-38; col. 8, lns. 36-49).  Therefore, the limitations of claims 3, 10 and 17 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 4, 11 and 18, Kumar in view of Patwardhan and Kundzich disclose the method wherein the checkpoint is one of a plurality of checkpoints associated with the backup operation (Patwardhan: col. 5, lns. 44-63).  Therefore, the limitations of claims 4, 11 and 18 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 5. 12 and 19, Kumar in view of Patwardhan and Kundzich disclose the method wherein the backup instruction is one selected from a group consisting of a full backup instruction and an incremental backup instruction (Kumar: col. 4, lns. 51-56). 

Regarding claims 6, 13 and 20, while Kumar in view of Patwardhan and Kundzich disclose the method further comprising the limitations there as explained in claims 1-2, 8-9 and 

Regarding claims 7 and 14, Kumar in view of Patwardhan and Kundzich disclose the method further comprising: deleting all content associated with the second user asset; and after the deleting, initiating a full backup of the second user asset (Kumar: col. 6, lns. 57-col. 7, lns. 4; col. 8, lns. 19-38). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA M PYO/Primary Examiner, Art Unit 2161